Citation Nr: 1718690	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  09-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2015, the Board remanded the claim for further development.  The matter has now returned to the Board.

In the interim, an April 2016 rating decision granted service connection for tinea pedis, left foot, and assigned a disability rating of 0 percent.  Therefore, as this is a full grant of benefits for service connection for a left foot disability, this issue of service connection is no longer before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an April 2017 letter/telefax, the Veteran's attorney raised concerns with the completeness of the claims file and the adequacy of the April 2016 VA examination and opinion.  The Board finds the concerns to be valid and to warrant remand.

The Veteran asserts that he injured his back in service in 1975 during a rappelling exercise when he fell, and that he suffers the same symptoms now that he did in service, and since service.  The claims file still does not contain any hospital records for the Veteran's medical treatment during active service in Panama.  The Veteran's February 2006 application for compensation lists in-service treatment for the back in 1975 to 1976 at the Field Hospital in Panama.  The Veteran's DD 214 confirms that he spent 1 year and 5 months in foreign service in Panama.  The hospital records must be obtained and associated with the claims file.

The April 2016 VA examiner's opinion is inadequate as it provides no rationale for its conclusion that the Veteran's lumbar spine condition likely occurred post military.  The Board cannot make a determination based on an inadequate medical opinion.  The examiner's report is also incomplete as it does not note the lumbar radiculopathy diagnosed in the private medical records within the claims file, nor does it consider the Veteran's lay statements regarding his in-service injury.  Further, the Veteran requests an examination of the back disability by a medical physician.  

Prior to arranging for the Veteran to undergo further examinations, VA should obtain and associate with the claims file all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and service medical records, including those from 1975 to 1977 at the field hospital in Panama, and associate them with the claims file.

2.  Obtain all outstanding service personnel records, including any physical profiles issued during the Veteran's service, and associate them with the claims file.

3.  After all development has been completed and returned from Steps 1 and 2, schedule the Veteran for a VA examination with a VA physician of appropriate expertise to determine the nature and etiology of any back disabilities.  The examiner must review the claims file and this remand, and the report should indicate that review, including review of any service records showing that the Veteran sustained a back injury during a fall while rappelling from a height on or about 1975, and any physical profiles restricting activity due to a back condition.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements and other lay statements regarding onset, in-service injury, and continuity of symptomatology since service, including an October 2012 private medical record containing the Veteran's report of having low back pain intermittently since he fell in the military.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record, including the private diagnoses of lumbago in September 2012, degenerative joint disease of the spine in October 2012, and diffuse bulging of L5-S1 with herniated disc material and encroachment on neuroforamen bilaterally in September 2005.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current back disability had its onset in or was caused by the Veteran's period of active service, to include a fall while rappelling from a height on or about 1975, or to any other incident during service. 

4.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






